DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I in the reply filed on 03 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 January 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,641,927 B2 in view of WO 2015/141242 A1).
Note: because WO 2015/141242 A1 was not published in English, citations to WO 2015/141242 A1 in this action refer to US 2016/0372710 A1 which is in the same patent family.
	U.S. Patent No. 10,641,927 B2 claims an optical thin film formed by laminating, in order from a substrate side, an interlayer, a silver-containing metal layer, and a dielectric layer (claim 1).  An anchor metal diffusion control layer having a Hamaker constant of 7.3x10-20 J or more is provided between the interlayer and the silver-containing metal layer (claim 1).  An anchor region which includes an oxide of an anchor metal is provided between the anchor metal diffusion control layer and the silver-containing metal layer (claim 1).  A cap region including an oxide of the anchor metal is provided between the silver-containing metal layer and the dielectric layer (claim 1).  The total thickness of the silver-containing metal layer, anchor region, and the cap region is 2.7 nm or less (claim 1).  The anchor metal diffusion control layer includes a metal oxide, metal nitride, or metal oxynitride (claim 2).  The anchor metal diffusion control layer contains a Hf oxide (claim 3).  In the anchor region, the content ratio of oxide of the anchor metal is larger than a content ration of the non-oxidized anchor metal (claim 4).  The anchor metal is Ge, Sn, In, Ga, or Zn (claim 5).

	WO 2015/141242 A1 is directed to a functional laminated film including a gas barrier film comprising a base film and a barrier laminate (abstract).  The film may be used in optical applications (paragraph 0034).  The barrier laminate comprises alternating organic and inorganic layers (paragraph 0016) with an inorganic layer as the outer layer (paragraph 0145).  The base film (i.e. substrate) is typically a plastic (i.e. resin) film (paragraph 0142).
	It would have been obvious to one of ordinary skill in the art to use the gas barrier film of WO 2015/141242 A1 as, or in addition to, the interlayer recited in claims 1-5 of U.S. Patent No. 10,641,927 B2 to provide the resulting article with improved gas barrier properties.  Moreover, it would have been obvious to use a resin as the substrate since it has been held that the selection of a known material (e.g. a plastic film) based on its suitability for its intended use (e.g. the base of an optical film) supported a prima facie obviousness determination.  See MPEP 2144.07.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/929,100 in view of WO 2015/141242 A1).
	Copending Application No. 16/929,100 claims an optical thin film having a substrate and comprising, in order from the substrate: an interlayer, a silver-containing metal layer, and a dielectric layer (claim 1).  An anchor region including an oxide of an anchor metal is provided in an interface region of the silver-containing metal layer on a side close to the interlayer (claim 1).  -20 J or more is provided between the interlayer and the silver-containing metal layer (claim 3).  The anchor metal diffusion control layer includes a metal oxide, metal nitride, or metal oxynitride (claim 4).  The anchor metal diffusion control layer contains a Hf oxide (claim 5).  In the anchor region, the content ratio of oxide of the anchor metal is larger than a content ration of the non-oxidized anchor metal (claim 6).  The anchor metal is Ge, Sn, In, Ga, or Zn (claim 7).  Since the anchor region, the anchor metal diffusion control layer, and the silver-containing metal layer are formed of the same materials in copending Application No. 16/929,100 as the instant invention, one of ordinary skill in art would expect the differences in surface energies to also be the same.
	Copending Application No. 16/929,100 does not claim a substrate that is formed of a resin nor an organic/inorganic multilayer in which an organic layer and inorganic layer are alternatively laminated with an inorganic layer provided on the side closest to the silver-containing metal layer.
	WO 2015/141242 A1 is directed to a functional laminated film including a gas barrier film comprising a base film and a barrier laminate (abstract).  The film may be used in optical applications (paragraph 0034).  The barrier laminate comprises alternating organic and inorganic layers (paragraph 0016) with an inorganic layer as the outer layer (paragraph 0145).  The base film (i.e. substrate) is typically a plastic (i.e. resin) film (paragraph 0142).
	It would have been obvious to one of ordinary skill in the art to use the gas barrier film of WO 2015/141242 A1 as, or in addition to, the interlayer recited in claims 1 and 3-7 of copending prima facie obviousness determination.  See MPEP 2144.07.
This is a provisional nonstatutory double patenting rejection since the claims of copending Application No. 16/929,100 have not yet been patented.

Prior Art
WO 2016/189848 A1 (corresponding to US 2018/0095192 A1 according to the IDS filed 22 April 2020) represents the closest prior art.  WO 2016/189848 A1 is directed to a film comprising, in order: a substrate, an interlayer, an anchor layer, a silver layer, and a dielectric layer (paragraph 0098 and Figure 1B).  The silver layer has a thickness of 5 nm or less (paragraph 0093).  The interlayer is a laminate formed by alternately laminating three or more layers of high and low refractive index material (paragraph 0100), with Nb2O5 and SiO2 - i.e. inorganic materials - used as these layers in the embodiments of the Examples.
	However, WO 2016/189848 A1 does not teach or fairly suggest the presence of the required anchor metal diffusion control layer having a Hamaker constant of 7.3x10-20 J or more or an anchor region containing an oxide of an anchor metal having a surface energy such that the difference with the surface energy of the silver layer is smaller than the difference with the surface energy of the anchor metal diffusion control layer.  WO 2016/189848 A1 further fails to teach a multilayer comprising alternately layered organic and inorganic layers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787